[***] Certain information in this document, indicated by brackets, has been
excluded pursuant to Regulation S-K, Item 601(b)(10)(iv).  Such excluded
information is not material and would likely cause competitive harm to the
registrant if publicly disclosed.


EIGHTH AMENDMENT TO LEASE
This Eighth Amendment to Lease (“Amendment”) is made effective, and dated for
reference purposes, as of February 8, 2019 (the “Effective Date”) by and between
METROPOLITAN LIFE INSURANCE COMPANY, a New York corporation (“Landlord”), and
CODEXIS, INC., a Delaware corporation (“Tenant”), with reference to the
following facts (“Recitals”):
A.Landlord and Tenant are the parties to that certain lease which is comprised
of the following (collectively, the “Existing Lease”): that certain Lease, dated
October __ [sic], 2003, entered into by and between Tenant, as tenant and
Landlord, as landlord (“Original Lease”); as amended by that certain First
Amendment to Lease dated as of June 1, 2004, that certain Second Amendment to
Lease (the “Second Amendment”) dated as of March 9, 2007, that certain Third
Amendment to Lease (the “Third Amendment”) dated as of March 31, 2008, that
certain Fourth Amendment to Lease dated as of September 17, 2010, that certain
Fifth Amendment to Lease (the “Fifth Amendment”) dated March 16, 2011, that
certain Sixth Amendment to Lease (the “Sixth Amendment”) dated September 27,
2012 and that certain Seventh Amendment to Lese dated October 11, 2016, for
certain premises (the “Premises”) containing approximately 107,021 rentable
square feet, comprised of the following: (i) approximately 11,020 rentable
square feet commonly known as 501 Chesapeake Drive, Redwood City, California
(the “Chesapeake Space”), (ii) approximately 10,597 rentable square feet
commonly known as 200 Penobscot Drive, Redwood City, California (the “200
Penobscot Space”), (iii) approximately 17,627 rentable square feet commonly
known as 220 Penobscot Drive, Redwood City, California (the “220 Penobscot
Space”); (iv) approximately 37,856 rentable square feet commonly known as 400
Penobscot Drive, Redwood City, California (the “400 Penobscot Space”), and (v)
approximately 29,921 rentable square feet commonly known as 101 Saginaw Drive,
Redwood City, California (the “101 Saginaw Space”), in the Project (commonly
known as Seaport Centre in Redwood City, California), all as more particularly
described in the Existing Lease.
B.Landlord and Tenant desire to provide for (i) the extension of the Term solely
as to the Chesapeake Space, the 200 Penobscot Space, the 220 Penobscot Space and
the 400 Penobscot Space; and (ii) other amendments of the Existing Lease as more
particularly set forth below.
NOW, THEREFORE, in consideration of the foregoing, and of the mutual covenants
set forth herein and of other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the parties hereto agree as follows:
Section 1.SCOPE OF AMENDMENT; DEFINED TERMS. Except as expressly provided in
this Amendment, the Existing Lease shall remain in full force and effect. Should
any inconsistency arise between this Amendment and the Existing Lease as to the
specific matters which are the subject of this Amendment, the terms and
conditions of this Amendment shall control. All capitalized terms used in this
Amendment and not defined herein shall have the meanings set forth in the
Existing Lease unless the context clearly requires otherwise; provided, however,
that the term “Lease” as used herein and, from and after the Effective Date, in
the Existing Lease shall refer to the Existing Lease as modified by this
Amendment. The “200 Penobscot Space”, the “220 Penobscot Space” and the “400
Penobscot Space” are sometimes collectively referred to as the “Penobscot
Space”.
Section 2.EXTENSION OF TERM FOR THE CHESAPEAKE SPACE AND THE PENOBSCOT SPACE.
Landlord and Tenant acknowledge and agree that, notwithstanding any provision of
the Existing Lease to the contrary, (a) the current Term, solely with respect to
the Chesapeake Space, pursuant to the Existing Lease will expire on
January 31, 2022, and that the Term of the Lease solely for the Chesapeake Space
is hereby extended for the period of eighty-eight (88) months (the “Chesapeake
Fourth Extended Term”) commencing on February 1, 2022 (the “Chesapeake Fourth
Extension Date”) and expiring May 31, 2029 (hereafter, the “Chesapeake Fourth
Extended Expiration Date”), unless sooner terminated pursuant to the terms of
the Lease; and (b) the current Term, solely with respect to the Penobscot Space,
pursuant to the Existing Lease will expire January 31, 2020, and that the Term
of the Lease solely for the Penobscot Space is hereby extended for the period of
eighty-eight (88) months (the “Penobscot Extended Term”) commencing on February
1, 2020 (the “Penobscot Extension Date”) and expiring May 31, 2027 (hereafter,


{2041-01595/00866830;}    -1-

--------------------------------------------------------------------------------




the “Penobscot Expiration Date”). Landlord and Tenant acknowledge and agree that
this Amendment provides all rights and obligations of the parties with respect
to the Extended Term, whether or not in accordance with any other provisions, if
any, of the Existing Lease regarding renewal or extension; provided, however,
that (x) with respect to the Chesapeake Space, Tenant shall continue to have one
(1) option to extend the Term of the Lease for an additional term of five (5)
years in accordance with the terms and conditions of Section 7(b) of the Sixth
Amendment, and (y) with respect to the Penobscot Space, Tenant shall continue to
have one (1) option to extend the Term of the Lease for an additional term of
five (5) years in accordance with the terms and conditions of Section 12(b) of
the Fifth Amendment, provided, however, Tenant shall have the right to exercise
such option to extend in this subclause (y) as to the 400 Penobscot Space only,
as to the combined 200 and 220 Penobscot Space only, or as to the Penobscot
Space in its entirety.
Section 3.MONTHLY BASE RENT FOR CHESAPEAKE FOURTH EXTENDED TERM. Notwithstanding
any provision of the Existing Lease to the contrary, commencing on the
Chesapeake Fourth Extension Date and continuing through the Chesapeake Fourth
Extended Expiration Date, the amount of Monthly Base Rent payable by Tenant for
the Chesapeake Space shall be as follows:
Period from/to
 
Monthly Base Rent
February 1, 2022 – January 31, 2023
$53,193.54*
February 1, 2023 – January 31, 2024
$54,789.35
February 1, 2024 – January 31, 2025
$56,433.03
February 1, 2025 – January 31, 2026
$58,126.02
February 1, 2026 – January 31, 2027
$59,869.80
February 1, 2027 – January 31, 2028
$61,665.89
February 1, 2028 – May 31, 2029
$63,515.87

*Notwithstanding anything in the foregoing to the contrary, provided that a
Default (as defined in Section 11.01 of the Original Lease) by Tenant (other
than the first Default in any twelve (12) month period unless such Default
continues beyond three (3) business days after written notice thereof) has not
previously occurred, Landlord agrees to forbear in the collection of and abate
the Monthly Base Rent solely for the Chesapeake Space due and payable for the
period beginning on February 1, 2022 and continuing through April 30, 2022,
totaling not more than One Hundred Fifty-Nine Thousand Five Hundred Eighty and
62/100 Dollars ($159,580.62) in the aggregate (collectively, “Chesapeake Space
Abated Rent”); provided, further, that in the event of a Default by Tenant at
any time prior to the last day of May, 2029 (the "Chesapeake Outside Month"), a
fraction of all previously Chesapeake Space Abated Rent, the numerator of which
shall be the number of months remaining from and including the month in which
such Default occurs until and including the Chesapeake Outside Month, and the
denominator of which shall be the number of months from and including the month
in which the Chesapeake Fourth Extension Date occurs until and including the
Chesapeake Outside Month, shall be immediately due and payable in full at that
time without the necessity of further notice or action by Landlord (provided,
however, that such fraction of the Chesapeake Space Abated Rent shall not be
immediately due and payable with respect to the first Default in any twelve (12)
month period unless such Default continues beyond three (3) business days after
written notice thereof).
Section 4.MONTHLY BASE RENT FOR PENOBSCOT EXTENDED TERM. Notwithstanding any
provision of the Existing Lease to the contrary, commencing on the Penobscot
Extension Date and continuing through the Penobscot Extended Expiration Date,
the amount of Monthly Base Rent payable by Tenant for the Penobscot Space shall
be as follows:




{2041-01595/00866830;}    -2-

--------------------------------------------------------------------------------




Period from/to
 
Monthly Base Rent
February 1, 2020 – January 31, 2021
$300,664.00*
February 1, 2021 – January 31, 2022
$309,683.92
February 1, 2022 – January 31, 2023
$318,974.44
February 1, 2023 – January 31, 2024
$328,543.67
February 1, 2024 – January 31, 2025
$338,399.98
February 1, 2025 – January 31, 2026
$348,551.98
February 1, 2026 – May 31, 2027
$359,008.54

*Notwithstanding anything in the foregoing to the contrary, provided that a
Default by Tenant (other than the first Default in any twelve (12) month period
unless such Default continues beyond three (3) business days after written
notice thereof) has not previously occurred, Landlord agrees to forbear in the
collection of and abate the Monthly Base Rent solely for the Penobscot Space due
and payable for the period beginning on February 1, 2020 and continuing through
May 31, 2020, totaling not more than One Million Two Hundred Two Thousand Six
Hundred Fifty-Six and 00/100 Dollars ($1,202,656.00) in the aggregate
(collectively, “Penobscot Space Abated Rent”); provided, further, that in the
event of a Default by Tenant at any time prior to the last day of May, 2027 (the
"Penobscot Outside Month"), a fraction of all previously Penobscot Space Abated
Rent, the numerator of which shall be the number of months remaining from and
including the month in which such Default occurs until and including the
Penobscot Outside Month, and the denominator of which shall be the number of
months from and including the month in which the Penobscot Extension Date occurs
until and including the Penobscot Outside Month, shall be immediately due and
payable in full at that time without the necessity of further notice or action
by Landlord (provided, however, that such fraction of the Penobscot Space Abated
Rent shall not be immediately due and payable with respect to the first Default
in any twelve (12) month period unless such Default continues beyond three (3)
business days after written notice thereof).
Section 5.LETTER OF CREDIT. Landlord and Tenant acknowledge and agree that
Tenant has provided Landlord with a Letter of Credit in the amount of Seven
Hundred Seven Thousand Four Hundred Fifty-Six and 00/100 Dollars ($707,456.00)
pursuant to Section 5.02 of the Original Lease, as amended by Section 4 of the
Second Amendment, Section 5 of the Third Amendment and Section 9 of the Fifth
Amendment. Within ten (10) business days following the Effective Date, Tenant
shall deliver to Landlord an amendment or replacement of the Letter of the
Credit to increase the amount thereof by an additional Three Hundred Fifty-Four
Thousand One Hundred Sixteen and 62/100 Dollars ($354,116.62) for a total of One
Million Sixty-One Thousand Five Hundred Seventy-Two and 62/100 Dollars
($1,061,572.62). The Letter of Credit shall be maintained in effect until the
later of (a) the Chesapeake Fourth Extended Expiration Date, and (b) the
extended expiration date if the Option to Extend is exercised.
Section 6.TENANT’S SHARE. During the Chesapeake Fourth Extended Term and the
Penobscot Extended Term, Tenant shall pay all Rent Adjustments, including
Tenant’s Share of Operating Expenses. Notwithstanding any provisions of the
Existing Lease to the contrary, during the Chesapeake Fourth Extended Term and
the Penobscot Extended Term, Tenant’s Share is as follows:
(a)    Chesapeake Space:  3.65% of Phase I and 2.05% of the Project.
(b)    200 Penobscot Space and 220 Penobscot Space (combined):      9.35% of
Phase I and 5.25% of the Project.
(c)    400 Penobscot Space:      12.54% of Phase I and 7.04% of the Project.


{2041-01595/00866830;}    -3-

--------------------------------------------------------------------------------




Section 7.“AS IS” CONDITION.
(a)     Notwithstanding any provision of the Existing Lease to the contrary,
Tenant hereby leases and accepts the Chesapeake Space for the Chesapeake Fourth
Extended Term and the Penobscot Space for the Penobscot Extended Term in its “AS
IS” condition existing on the Effective Date, without any express or implied
representations or warranties of any kind by Landlord, its brokers, manager or
agents, or the employees of any of them regarding the Premises; and Landlord
shall not have any obligation to construct or install any tenant improvements or
alterations or to pay for any such construction or installation, except as
expressly set forth in Subsection (b) below and except for Landlord’s continuing
obligations under the Lease.
(b)    Tenant to perform the work and make the installations in Chesapeake Space
and the Penobscot Space as set forth in the Workletter set forth in Exhibit A
hereto (the “Workletter”) (such work may be referred to as “Tenant
Alterations”).
Section 8.SURRENDER OF 101 SAGINAW SPACE. Landlord and Tenant acknowledge and
agree that the current Term for the 101 Saginaw Space pursuant to the Existing
Lease will expire January 31, 2020, and therefore, Tenant shall vacate and
deliver to Landlord exclusive possession of the 101 Saginaw Space on or before
January 31, 2020, including, without limitation, removal of all personal
property and trade fixtures of Tenant, pursuant to the same provisions and
requirements of the Existing Lease, and Tenant shall be obligated to restore the
Tenant Alterations in the 101 Saginaw Space in accordance with Exhibit B hereto.
Section 9.OFFER RIGHT.
(a)    Landlord hereby grants Tenant a one-time right to lease the Offer Space
(defined below) if and to the extent such space is Available (defined below)
during the period beginning on the date of execution of this Lease and expiring
[***]. months [***]. (the "Offer Period"), upon and subject to the terms and
conditions of this Section (the "Offer Right"), and provided that at the time of
exercise of such right: (i) Tenant must be conducting regular, active, ongoing
business in, and be in occupancy (and occupancy by a subtenant, licensee or
other party permitted or suffered by Tenant shall not satisfy such condition) of
at least seventy percent (70%) of the rentable square footage of the Chesapeake
Space and the Penobscot Space at the time of exercise of such right; and
(ii) there has been no material adverse change in Tenant's financial position
from such position as of the Effective Date, as certified by Tenant's chief
financial officer, and as supported by Tenant's certified financial statements,
copies of which shall be delivered to Landlord with Tenant's written notice
exercising its right hereunder, and to Landlord’s reasonable satisfaction.
Without limiting the generality of the foregoing, Landlord may reasonably
conclude there has been a material adverse change if Tenant's chief financial
officer does not certify there has been no such change. Notwithstanding the
foregoing, so long as Tenant is a publicly traded company on an
“over-the-counter” market or any recognized national or international securities
exchange, Tenant shall not be required to provide certified financial statements
by its chief financial officer (and shall not be required to provide a
certification by its chief financial officer that there has been no material
adverse change in Tenant’s financial position) so long as Tenant’s current
public annual report (in compliance with applicable securities laws) for such
applicable year is available to Landlord in the public domain.


(b)    “Offer Space” shall mean the leasable space consisting of approximately
15,[***] rentable square feet and referred to as [***]. The term "Available"
shall mean that the space in question is either: (1) vacant and free and clear
of the tenant in the Offer Space as of the Effective Date, [***] (the “Current
Tenant”); or (2) space as to which Landlord has received a proposal, or Landlord
is making a proposal, for a lease or rights of any nature applicable in the
future when such space would be free and clear of the Current Tenant. The
parties acknowledge and agree that Landlord shall be free at any time during the
term of the lease with the Current Tenant to enter into an extension or renewal
of the term for the Offer Space with the Current Tenant.


(c)    Nothing herein shall be deemed to limit or prevent Landlord from
marketing, discussing or negotiating with any other party for a lease of, or
rights of any nature as to, any part of the Offer Space, but


{2041-01595/00866830;}    -4-

--------------------------------------------------------------------------------




during the Offer Period before Landlord makes any written proposal to any other
party (other than the Current Tenant) for any Offer Space which becomes
Available (including giving a written response to any proposal or offer received
from another party), or contemporaneously with making any such proposal, and in
any event within thirty (30) days after such space becomes vacant and free and
clear of the Current Tenant, Landlord shall give Tenant written notice
("Landlord's Notice"), which notice identifies the space Available, its rentable
area, Landlord’s estimate of the projected date such space will be vacant and
deliverable to Tenant, Landlord’s estimate of the applicable Fair Market Rental
Rate, as defined in Exhibit C hereto (“Landlord’s Estimate”), and if applicable,
base year or base amount (if different from that for the rest of the Premises)
with respect to Operating Expenses. For the period of five (5) business days
after Landlord gives Landlord's Notice (the "Election Notice Period"), Tenant
shall have the right to give Landlord irrevocable written notice (“Election
Notice”) of Tenant’s election to lease all (and not less than all) the Offer
Space identified in Landlord’s Notice.


(d)    In the event Tenant duly and timely delivers its Election Notice to
Landlord, such exercise shall thereby create and constitute a binding lease of
the Offer Space by and to Tenant, subject to suspension or termination of such
right pursuant to Subsection (h) below, upon and subject to the same terms and
conditions contained in the Lease except as follows: (i) Tenant shall accept the
Offer Space in its then “AS IS” condition, but broom clean and free of all
tenants or occupants, without any obligation of Landlord to repaint, remodel,
improve or alter such space for Tenant’s occupancy or to provide Tenant any
allowance therefor except to the extent tenants leasing space in Comparable
Transactions receive an allowance pursuant to the definition of Fair Market
Rental Rate, provided, however, Landlord, by notice given to Tenant within
thirty (30) days after receipt of Tenant’s Election Notice, may elect to
provide, in lieu of such allowance for alterations to the Offer Space, a rent
credit equal to the amount of the allowance that would have otherwise been
given, credited toward the rents applicable only to the Offer Space and due
starting after such rent obligation commences; (ii) Landlord shall deliver the
Offer Space to Tenant no later than thirty (30) days after the later of the date
on which Landlord regains possession of such space or the date on which Landlord
receives Tenant’s Election Notice; (iii) upon such delivery, the Offer Space
shall be part of the Premises under the Lease, such that the term “Premises” in
the Lease thereafter shall mean both the space leased immediately prior to such
delivery and the Offer Space, and shall be leased for the remaining Penobscot
Extended Term (subject to a separate option to extend the Term of the Lease with
respect to the Offer Space for an additional term of five (5) years (which
option to extend shall be under the same terms and conditions of Section 12(b)
of the Fifth Amendment); (iv) starting on such delivery date, with respect to
the Offer Space Tenant shall pay Monthly Base Rent equal to the Fair Market
Rental Rate, with Fair Market Rental Rate defined and determined as set forth
herein and in Exhibit C; (v) starting on such delivery date, with respect to the
Offer Space Tenant shall additionally pay Tenant’s Share of Operating Expenses
or increases in Operating Expenses, as applicable under the Lease, with Tenant’s
Share recalculated to reflect addition of the Offer Space; (vi) starting on such
delivery date, Tenant shall additionally pay other charges payable by Tenant for
utilities and otherwise with respect to the Offer Space; and (vii) the Letter of
Credit shall be increased to an amount that is the same percentage or proportion
of Rent (after including Rent for the Offer Space) as the prior amount of Letter
of Credit was in relation to prior Rent.


(e)    Landlord’s Estimate set forth in Landlord’s Notice shall be conclusive
and binding as the Monthly Base Rent payable for the Offer Space in Landlord’s
Notice unless Tenant notifies Landlord in Tenant’s Election Notice that Tenant
elects to lease the subject Offer Space but disputes Landlord’s Estimate and
specifies in detail the reasons therefor and states Tenant’s good faith estimate
of the Fair Market Rental Rate. If the dispute is not resolved within ten (10)
business days after Landlord receives Tenant’s Election Notice as described
above, then the Fair Market Rental Rate shall be determined in accordance with
the terms of Exhibit C.


(f)    Promptly after final determination of the Fair Market Rental Rate,
Landlord shall prepare a memorandum confirming the specific dates, amounts and
terms of the lease of the subject Offer Space in accordance with the terms and
conditions of this Offer Right, in the form of an amendment to the Lease. Tenant
shall execute such amendment within ten (10) business days after receipt of the
proposed amendment and Landlord shall execute it promptly days after Landlord’s
receipt from Tenant. Notwithstanding any of


{2041-01595/00866830;}    -5-

--------------------------------------------------------------------------------




the foregoing to the contrary, the failure of Landlord to prepare such amendment
or of either party to execute an amendment shall not affect the validity and
effectiveness of the lease of the Offer Space in accordance with the terms and
conditions of this Offer Right.


(g)    If Tenant either fails or elects not to exercise its Offer Right as to
the Offer Space covered by Landlord's Notice by not giving its Election Notice
within the Election Notice Period, then Tenant's Offer Right shall terminate,
and be null and void, as to the subject space identified in the applicable
Landlord’s Notice (but not as to any Offer Space subject to this Offer Right
which has not become Available and been included in a Landlord’s Notice), and at
any time thereafter Landlord shall be free to lease and/or otherwise grant
options or rights to the subject space on any terms and conditions whatsoever
free and clear of the Offer Right.


(h)    During any period that Tenant does not occupy at least [***]. ([***].%)
of the rentable square footage of the Chesapeake Space and the Penobscot Space
at the time of exercise of such right or that there is an uncured Default by
Tenant under the Lease, or any state of facts which with the passage of time or
the giving of notice, or both, would constitute such a Default, the Offer Right
shall not apply and shall be ineffective and suspended, and Landlord shall not
be obligated to give a Landlord’s Notice as to any space which becomes Available
during such suspension period, and Landlord shall not be obligated to negotiate
(or enter any amendment) with respect to any Offer Space which was the subject
of a pending Landlord’s Notice for which an amendment has not been fully
executed, and during such suspension period Landlord shall be free to lease
and/or otherwise grant options or rights to such space on any terms and
conditions whatsoever free and clear of the Offer Right. The Offer Right shall
terminate upon any of the following: (1) the termination of the Lease upon the
occurrence of a Tenant default or otherwise; (2) Landlord's recovery of
possession of the Premises upon the occurrence of a Tenant default or otherwise;
(3) rejection of the Lease in any bankruptcy proceeding; or (4) the failure of
Tenant timely to exercise, give any notices, perform or agree, within any
applicable time period specified above, with respect to any Offer Space which
was the subject of any Landlord’s Notice (subject to the terms of subsection (g)
above).


(i)    The Offer Right is personal to Codexis, Inc., a Delaware corporation, and
may not be used by, and shall not be transferable or assignable (voluntarily or
involuntarily) to any person or entity other than an Affiliate which is an
assignee of the Lease and which has satisfied the requirements of Sections 10.01
and 10.05 of the Original Lease.


Section 10.LIMITATION OF LANDLORD’S LIABILITY. Notwithstanding any provision of
the Existing Lease to the contrary (including, without limitation, Section 26.08
of the Original Lease), Tenant agrees, on its behalf and on behalf of its
successors and assigns, that any liability or obligation of Landlord in
connection with this Lease shall only be enforced against Landlord’s equity
interests in the Project up to a maximum of Five Million Dollars ($5,000,000.00)
and in no event against any other assets of the Landlord, or Landlord’s officers
or directors or partners, and that any liability of Landlord with respect to the
Lease shall be so limited and Tenant shall not be entitled to any judgment in
excess of such amount.
Section 11.TIME OF ESSENCE.  Without limiting the generality of any other
provision of the Existing Lease, time is of the essence to each and every term
and condition of this Amendment.
Section 12.BROKERS. Notwithstanding any other provision of the Existing Lease to
the contrary, Tenant represents that in connection with this Amendment it is
represented by JLL (“Tenant’s Broker”) and, except for Tenant’s Broker and
Landlord’s Broker identified below, Tenant has not dealt with any real estate
broker, sales person, or finder in connection with this Amendment, and no such
person initiated or participated in the negotiation of this Amendment. Tenant
hereby indemnifies and agrees to protect, defend and hold Landlord and Newmark
Cornish & Carey (“Landlord’s Broker”) harmless from and against all claims,
losses, damages, liability, costs and expenses (including, without limitation,
attorneys’ fees and expenses) by virtue of any broker, agent or other person
claiming a commission or other form of compensation by virtue of alleged
representation of, or dealings or discussions with, Tenant with respect to the
subject matter of this Amendment, except for Landlord’s Broker or Tenant’s
Broker. Tenant is not obligated to pay or fund any amount to


{2041-01595/00866830;}    -6-

--------------------------------------------------------------------------------




Landlord’s Broker and Tenant’s Broker, and Landlord hereby agrees to pay such
commission, if any, to which Landlord’s Broker or Tenant’s Broker is entitled in
connection with the subject matter of this Amendment pursuant to Landlord’s
separate written agreement with Landlord’s Broker and/or Tenant’s Broker, as
applicable. The provisions of this Section shall survive the expiration or
earlier termination of the Lease.
Section 13.ATTORNEYS’ FEES. Each party to this Amendment shall bear its own
attorneys’ fees and costs incurred in connection with the discussions preceding,
negotiations for and documentation of this Amendment. Tenant shall be liable
for, and shall pay upon demand, all costs and expenses, including reasonable
attorneys’ fees, incurred by Landlord in enforcing Tenant’s performance of its
obligations under this Lease, or resulting from a Default by Tenant (regardless
of whether suit is initiated), or incurred by Landlord in any litigation,
negotiation or transaction in which Tenant causes Landlord, without Landlord’s
fault, to become involved or concerned (including in any action or participation
in or in connection with any case or proceeding under the Bankruptcy Code, 11
United States Code Sections 101 et seq., or any successor statutes, in
establishing or enforcing the right to indemnification, in appellate
proceedings, or in connection with the enforcement or collection of any judgment
obtained in any such suit or proceeding). Section 11.03 of the Original Lease is
hereby deleted in its entirety and of no further force and effect.
Section 14.EFFECT OF HEADINGS; RECITALS: EXHIBITS. The titles or headings of the
various parts or sections hereof are intended solely for convenience and are not
intended and shall not be deemed to or in any way be used to modify, explain or
place any construction upon any of the provisions of this Amendment. Any and all
Recitals set forth at the beginning of this Amendment are true and correct and
constitute a part of this Amendment as if they had been set forth as covenants
herein. Exhibits, schedules, plats and riders hereto which are referred to
herein are a part of this Amendment.
Section 15.ENTIRE AGREEMENT; AMENDMENT. This Amendment taken together with the
Existing Lease, together with all exhibits, schedules, riders and addenda to
each, constitutes the full and complete agreement and understanding between the
parties hereto and shall supersede all prior communications, representations,
understandings or agreements, if any, whether oral or written, concerning the
subject matter contained in this Amendment and the Existing Lease, as so
amended, and no provision of the Lease as so amended may be modified, amended,
waived or discharged, in whole or in part, except by a written instrument
executed by all of the parties hereto.
Section 16.OFAC. Landlord advises Tenant hereby that the purpose of this Section
is to provide to the Landlord information and assurances to enable Landlord to
comply with the law relating to OFAC.
Tenant hereby represents, warrants and covenants to Landlord, either that (i)
Tenant is regulated by the SEC, FINRA or the Federal Reserve (a “Regulated
Entity”) or (ii) neither Tenant nor any person or entity that directly or
indirectly (a) controls Tenant or (b) has an ownership interest in Tenant of
twenty-five percent (25%) or more, appears on the list of Specially Designated
Nationals and Blocked Persons (“OFAC List”) published by the Office of Foreign
Assets Control (“OFAC”) of the U.S. Department of the Treasury.
If, in connection with the Lease, there is one or more guarantors of Tenant’s
obligations under the Lease, then Tenant further represents, warrants and
covenants either that (i) any such guarantor is a Regulated Entity or (ii)
neither guarantor nor any person or entity that directly or indirectly (a)
controls such guarantor or (b) has an ownership interest in such guarantor of
twenty-five percent (25%) or more, appears on the OFAC List.
Tenant covenants that during the term of the Lease to provide to Landlord
information reasonably requested by Landlord including without limitation,
organizational structural charts and organizational documents which Landlord may
deem to be necessary (“Tenant OFAC Information”) in order for Landlord to
confirm Tenant’s continuing compliance with the provisions of this Section.
Tenant represents and warrants that the Tenant OFAC Information it has provided
or to be provided to Landlord or Landlord’s Broker in connection with the
execution of this Amendment is true and complete.
Section 17.RATIFICATION. Tenant represents to Landlord that: (a) the Existing
Lease is in full force and effect and has not been modified except as provided
by this Amendment; (b) as of the Effective Date,


{2041-01595/00866830;}    -7-

--------------------------------------------------------------------------------




there are no uncured defaults or unfulfilled obligations on the part of Landlord
or Tenant; and (c) Tenant is currently in possession of the entire Premises as
of the Effective Date, and neither the Premises, nor any part thereof, is
occupied by any subtenant or other party other than Tenant (except for any
subleases that have been consented to by Landlord in writing).
Section 18.AUTHORITY. Each party represents and warrants to the other that it
has full authority and power to enter into and perform its obligations under
this Amendment, that the person executing this Amendment is fully empowered to
do so, and that no consent or authorization is necessary from any third party.
Landlord may request that Tenant provide Landlord evidence of Tenant’s
authority.
Section 19.DISCLOSURE REGARDING CERTIFIED ACCESS SPECIALIST. Pursuant to
California Civil Code Section 1938, Landlord hereby notifies Tenant that as of
the date of this Amendment, the Premises have not undergone inspection by a
“Certified Access Specialist” (“CASp”) to determine whether the Premises meet
all applicable construction-related accessibility standards under California
Civil Code Section 55.53.  Landlord hereby discloses pursuant to California
Civil Code Section 1938 as follows: “A Certified Access Specialist (CASp) can
inspect the subject premises and determine whether the subject premises comply
with all of the applicable construction-related accessibility standards under
state law. Although state law does not require a CASp inspection of the subject
premises, the commercial property owner or lessor may not prohibit the lessee or
tenant from obtaining a CASp inspection of the subject premises for the
occupancy or potential occupancy of the lessee or tenant, if requested by the
lessee or tenant. The parties shall mutually agree on the arrangements for the
time and manner of the CASp inspection, the payment of the fee for the CASp
inspection, and the cost of making any repairs necessary to correct violations
of construction-related accessibility standards within the premises.”  Landlord
and Tenant hereby acknowledge and agree that in the event that Tenant elects to
perform a CASp inspection of the Premises hereunder (the “Inspection”), such
Inspection shall be (a) performed at Tenant’s sole cost and expense, (b) limited
to the Premises and (c) performed by a CASp who has been approved or designated
by Landlord prior to the Inspection. Any Inspection must be performed in a
manner which minimizes the disruption of business activities in the Building,
and at a time reasonably approved by Landlord. Landlord reserves the right to be
present during the Inspection. Tenant agrees to: (i) promptly provide to
Landlord a copy of the report or certification prepared by the CASp inspector
upon request (the “Report”), and (ii) keep the information contained in the
Report confidential, except to the extent required by Law, or to the extent
disclosure is needed in order to complete any necessary modifications or
improvements required to comply with all applicable accessibility standards
under state or federal Law, as well as any other repairs, upgrades,
improvements, modifications or alterations required by the Report or that may be
otherwise required to comply with applicable Laws or accessibility requirements
(the “Access Improvements”). Tenant shall be solely responsible for the cost of
Access Improvements to the Premises or the Building necessary to correct any
such violations of construction-related accessibility standards identified by
such Inspection as required by Law, which Access Improvements may, at Landlord’s
option, be performed in whole or in part by Landlord at Tenant’s expense,
payable as additional rent within ten (10) days following Landlord’s demand. 
Section 20.ENERGY UTILITY USAGE. If Tenant is billed directly by a public
utility with respect to Tenant’s energy usage at the Premises, then, upon
written request, Tenant shall provide monthly energy utility usage for the
Premises to Landlord for the period of time requested by Landlord (in electronic
or paper format) or, at Landlord’s option, provide any written authorization or
other documentation required for Landlord to request information regarding
Tenant’s energy usage with respect to the Premises directly from the applicable
utility company.


{2041-01595/00866830;}    -8-

--------------------------------------------------------------------------------




SECTION 1.    EXISTING TENANT ADDITIONS. Tenant shall not be required to remove
any Tenant Additions existing in the Chesapeake Space or the Penobscot Space as
of the Effective Date except for any Tenant Additions containing Hazardous
Materials, Tenant’s trade fixtures, personal property and cabling and wiring
installed for any of the foregoing.
SECTION 2.    NO CANNABIS. Tenant shall not bring upon the Premises or any
portion of the Project or use the Premises or permit the Premises or any portion
thereof to be used for the growing, manufacturing, administration, distribution
(including without limitation, any retail sales), possession, use or consumption
of any cannabis, marijuana or cannabinoid product or compound, regardless of the
legality or illegality of the same.
SECTION 3.    COUNTERPARTS. This Amendment may be executed in duplicates or
counterparts, or both, and such duplicates or counterparts together shall
constitute but one original of the Amendment, and the signature of any party to
any counterpart shall be deemed a signature to, and may be appended to, any
other counterpart. Each duplicate and counterpart shall be equally admissible in
evidence, and each original shall fully bind each party who has executed it.
[Signature Page Follows]


{2041-01595/00866830;}    -9-

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
latest date set forth below.
TENANT:
CODEXIS, INC.,
a Delaware corporation


By: /s/ John J. Nicols


Print Name: John J. Nicols


Title: President and Chief Executive Officer


Date: February 4, 2019






By: /s/ Gordon Sangster


Print Name: Gordon Sangster


Title: Senior Vice President and CFO


Date: February 4, 2019




LANDLORD:
METROPOLITAN LIFE INSURANCE COMPANY, a New York corporation


By:  MetLife Investment Advisors, LLC,
a Delaware limited liability company,
its investment manager


By: /s/ Leland Low


Print Name: Leland Low


Title: Director


Date: February 8, 2019







{2041-01595/00866830;}    -10-

--------------------------------------------------------------------------------






EXHIBIT A


WORKLETTER AGREEMENT
(TENANT BUILD - ALLOWANCE)




This Workletter Agreement ("Workletter") is attached to and a part of a certain
Amendment by and between METROPOLITAN LIFE INSURANCE COMPANY, a New York
corporation, as Landlord, and CODEXIS, INC., a Delaware corporation, as Tenant,
for the Premises. Terms used herein and not defined herein shall have the
meaning of such terms as defined elsewhere in the Lease. For purposes of this
Workletter, references to “State” and “City” shall mean the State and City in
which the Building is located.


1.    Landlord Work.


1.1.    Notwithstanding any of the foregoing to the contrary, subject to delays
caused by Force Majeure or Tenant Delay (defined below), Landlord, at Landlord’s
sole cost and expense, shall perform the work set forth on Exhibit A-1 hereto
(“Landlord Work”), and within a reasonable time after delivery of possession
shall Substantially Complete (defined below) the Landlord Work and leave the
affected area in broom-clean condition with respect to Landlord Work (but
Landlord shall not be obligated to do any clean-up or refuse removal related to
construction of Tenant Alterations).


1.2.    Tenant acknowledges and agrees that Landlord and Landlord's
representatives and contractors shall have the right to enter the Premises at
all times to perform such work until the Landlord Work is completed, and that
such entry and work shall not constitute an eviction of Tenant in whole or in
part and shall in no way excuse Tenant from performance of its obligations under
the Lease. Tenant and Landlord acknowledge and agree that the Landlord Work and
necessary coordination and cooperation to accomplish it will cause certain
unavoidable level of disturbance, inconvenience, annoyance to Tenant’s use and
enjoyment of the Premises, and that in performing such Landlord Work Landlord
shall use commercially reasonable efforts not to unreasonably and materially
interfere with Tenant’s construction, installations and business operations.
Tenant shall cooperate with Landlord and Landlord's contractors(s) to allow the
Landlord Work and shall move Tenant's trade fixtures, furnishings and equipment
as reasonably requested by Landlord or Landlord's contractor(s). The costs of
such cooperation and moving, and any related disconnections and installations of
Tenant's trade fixtures, equipment, phones, furnishings and other personal
property, shall be at Tenant's sole cost and expense. To the extent that Tenant,
its contractors or subcontractors delay the Substantial Completion of the
Landlord Work, such delay shall be a Tenant Delay and the Landlord Work shall be
deemed Substantially Complete on the date such Landlord Work would have been
completed but for the delay caused by Tenant, its contractors or subcontractors.


1.3.    The Landlord Work shall be constructed in accordance with all applicable
Laws, in a good and workmanlike manner and using new materials and equipment of
good quality. For purposes of this Workletter, “Substantially Complete” and
“Substantial Completion” of the Landlord Work shall mean the completion of the
Landlord Work, except for minor insubstantial details of construction,
decoration or mechanical adjustments which remain to be done and which shall not
unreasonably and materially interfere with Tenant’s regular business operations
in the Premises. Substantial Completion shall be deemed to have occurred
notwithstanding a requirement to complete "punchlist" or similar minor
corrective work. Contemporaneously with or promptly after Substantial Completion
of the Landlord Work, Tenant shall have the right to submit a written “punch
list” to Landlord, setting forth any incomplete or defective item of
construction. Landlord shall complete with reasonable diligence "punch list"
items mutually agreed upon by Landlord and Tenant with respect to the Landlord
Work. All construction and installation resulting from the Landlord Work shall
immediately become and remain the property of Landlord.




{2041-01595/00866830;}    A-1

--------------------------------------------------------------------------------





2.    Tenant's Plans.


2.1.    Description. At its expense, Tenant shall employ:


(i) one or more architects reasonably satisfactory to Landlord and licensed by
the State ("Tenant's Architect") to prepare architectural drawings and
specifications for all layout and Premises improvements not included in, or
requiring any change or addition to, the AS IS condition and Landlord Work, if
any. Landlord hereby approves of Dan McCauley as a permitted “Tenant’s
Architect”.


(ii) one or more engineers reasonably satisfactory to Landlord and licensed by
the State ("Tenant's Engineers") to prepare structural, mechanical and
electrical working drawings and specifications for all Premises improvements not
included in, or requiring any change or addition to, the AS IS condition and
Landlord Work, if any.


All such drawings and specifications are referred to herein as "Tenant's Plans".
Tenant's Plans shall be in form and detail sufficient to secure all applicable
governmental approvals. Tenant's Architect shall be responsible for coordination
of all engineering work for Tenant's Plans and shall coordinate with any
consultants retained by Tenant in connection with the design and installation of
improvements to the Premises (the use of such consultants is subject to
Landlord’s consent), and Landlord's architect or other representative to assure
the consistency of Tenant's Plans with the Base Building Work and Landlord Work
(if any).


Tenant shall pay Landlord, within twenty (20) days of receipt of each invoice
from Landlord, the cost incurred by Landlord for Landlord's architects and
engineers to review Tenant's Plans for consistency of same with the Base
Building Work and Landlord Work, if any. Tenant's Plans shall also include the
following:


(a)    Final Space Plan: The "Final Space Plan" for the Premises shall include a
full and accurate description of room titles, floor loads, alterations to the
Base Building or Landlord Work (if any) or requiring any change or addition to
the AS IS condition, and the dimensions and location of all partitions, doors,
aisles, plumbing (and furniture and equipment to the extent same affect floor
loading) and include a drop ceiling for the entire Premises and HVAC distributed
throughout the entire Premises except the shipping and warehouse areas. The
Final Space Plan shall (i) be compatible with the design, construction, systems
and equipment of the Base Building and Landlord Work, if any; (ii) specify only
materials, equipment and installations which are new and of a grade and quality
no less than existing components of the Building when they were originally
installed (collectively, (i) and (ii) may be referred to as “Building Standard”
or “Building Standards”); (iii) comply with Laws, (iv) be capable of logical
measurement and construction, and (v) contain all such information as may be
required for the preparation of the Mechanical and Electrical Working Drawings
and Specifications (including, without limitation, a capacity and usage report,
from engineers designated by Landlord pursuant to Section 2.1(b). below, for all
mechanical and electrical systems in the Premises).


(b)    Mechanical and Electrical Working Drawings and Specifications: Tenant
shall employ engineers reasonably satisfactory to Landlord to prepare Mechanical
and Electrical Working Drawings and Specifications showing complete plans for
electrical, life safety, automation, plumbing, water, and air cooling,
ventilating, heating and temperature control and shall employ engineers
designated by Landlord to prepare for Landlord a capacity and usage report
("Capacity Report") for all mechanical and electrical systems in the Premises.


(c)    Issued for Construction Documents: The "Issued for Construction
Documents" shall consist of all drawings (1/8" scale) and specifications
necessary to construct all Premises improvements including, without limitation,
architectural and structural working drawings and specifications and Mechanical
and Electrical Working Drawings and Specifications and all applicable
governmental authorities plan check corrections.


{2041-01595/00866830;}    A-2

--------------------------------------------------------------------------------







2.2.    Approval by Landlord. Tenant's Plans and any revisions thereof shall be
subject to Landlord's approval, which approval or disapproval:


(i) shall not be unreasonably withheld, provided however, that Landlord may
disapprove Tenant’s Plans in its sole and absolute discretion if they (a)
adversely affect the structural integrity of the Building, including applicable
floor loading capacity; (b) adversely affect any of the Building Systems (as
defined below), the Common Areas or any other tenant space (whether or not
currently occupied); (c) fail to fully comply with Laws, (d) adversely affect
the exterior appearance of the Building; (e) provide for improvements which do
not meet or exceed the Building Standards; or (f) involve any installation on
the roof (except with respect to HVAC installation on the roof), or otherwise
affect the roof, roof membrane or any warranties regarding either. Building
Systems collectively shall mean the structural, electrical, mechanical
(including, without limitation, heating, ventilating and air conditioning),
plumbing, fire and life-safety (including, without limitation, fire protection
system and any fire alarm), communication, utility, gas (if any), and security
(if any) systems in the Building.


(ii) shall not be delayed beyond ten (10) business days with respect to initial
submissions and major change orders (those which impact Building Systems or any
other item listed in subpart (i) of Section 2.2 above) and beyond five (5)
business days with respect to required revisions and any other change orders.


If Landlord disapproves of any of Tenant's Plans, Landlord shall advise Tenant
of what Landlord disapproves in reasonable detail. After being so advised by
Landlord, Tenant shall submit a redesign, incorporating the revisions required
by Landlord, for Landlord's approval. The approval procedure shall be repeated
as necessary until Tenant's Plans are ultimately approved. Approval by Landlord
shall not be deemed to be a representation or warranty by Landlord with respect
to the safety, adequacy, correctness, efficiency or compliance with Laws of
Tenant's Plans. Tenant shall be fully and solely responsible for the safety,
adequacy, correctness and efficiency of Tenant's Plans and for the compliance of
Tenant's Plans with any and all Laws.


2.3.    Landlord Cooperation. Landlord shall cooperate with Tenant and make good
faith efforts to coordinate Landlord's construction review procedures to
expedite the planning, commencement, progress and completion of Tenant
Alterations. Landlord shall complete its review of each stage of Tenant's Plans
and any revisions thereof and communicate the results of such review within the
time periods set forth in Section 2.2 above.


2.4.    City Requirements. Any changes in Tenant's Plans which are made in
response to requirements of the applicable governmental authorities and/or
changes which affect the Base Building Work shall be immediately submitted to
Landlord for Landlord's review and approval.


2.5.    "As-Built" Drawings and Specifications. A CADD-DXF diskette file and a
set of black line drawings of all "as-built" drawings and specifications of
Tenant’s Work in the Premises (reflecting all field changes and including,
without limitation, architectural, structural, mechanical and electrical
drawings and specifications) prepared by Tenant's Architect and Engineers or by
Contractors (defined below) shall be delivered by Tenant at Tenant's expense to
the Landlord within thirty (30) days after completion of the Tenant Alterations.
If Landlord has not received such drawings and diskette(s) within thirty (30)
days, Landlord may give Tenant written notice of such failure. If Tenant does
not produce the drawings and diskette(s) within ten (10) days after Landlord’s
written notice, Landlord may, at Tenant’s sole cost which may be deducted from
the Allowance, produce the drawings and diskette(s) using Landlord’s personnel,
managers, and outside consultants and contractors. Landlord shall receive an
hourly rate reasonable for such production.




{2041-01595/00866830;}    A-3

--------------------------------------------------------------------------------





3.    Tenant Alterations.


3.1.    Tenant Alterations Defined. All tenant improvement work required by the
Issued for Construction Documents (including, without limitation, any approved
changes, additions or alterations pursuant to Section 6 below) is referred to in
this Workletter as "Tenant Alterations."


3.2.    Tenant to Construct. Tenant shall construct all Tenant Alterations
pursuant to this Workletter, and except to the extent modified by or
inconsistent with express provisions of this Workletter, pursuant with the
provisions of the terms and conditions of Article Nine of the Lease, governing
Tenant Alterations (except to the extent modified by this Workletter) and all
such Tenant Alterations shall be considered "Tenant Alterations" for purposes of
the Lease.


3.3.    Construction Contract. All contracts and subcontracts for Tenant
Alterations shall include any terms and conditions reasonably required by
Landlord.


3.4.    Contractor. Tenant shall select one or more contractors to perform the
Tenant Alterations ("Contractor") subject to Landlord’s prior written approval,
which shall not unreasonably be withheld. Landlord hereby approves of [***] as a
permitted “Contractor”.


3.5.    Division of Landlord Work and Tenant Alterations. Tenant Alterations is
defined in Section 3.1 above and Landlord Work, if any, is defined in Section 1.


3.6.    Restoration. Notwithstanding any of the foregoing to the contrary in the
Existing Lease or in this Workletter, if so requested by Tenant in writing (and
prominently in all capital and bold lettering which also states that such
request is pursuant to Section 3.6 at the time Tenant requests approval of any
Tenant Alterations, Landlord shall advise Tenant at the time of Landlord’s
approval of such Tenant Alterations as to whether Landlord will require that
such Tenant Alterations be removed by Tenant from the Premises; provided,
however, regardless of the foregoing, in any event, Landlord may require removal
of any Tenant Alterations containing Hazardous Material and all Tenant’s trade
fixtures, and, subject to Section 6.03 of the Original Lease, cabling and wiring
installed for Tenant’s personal property or trade fixtures.


4.    Tenant's Expense.


Tenant agrees to pay for all Tenant Alterations, including, without limitation,
the costs of design thereof, whether or not all such costs are included in the
“Permanent Improvement Costs” (defined below). Subject to the terms and
conditions of this Workletter, Landlord shall provide an “Allowance” towards the
cost of design and construction of the Tenant Alterations (including, without
limitation, the replacement of HVAC or installation of new HVAC) as follows:


(a)    Twenty and 00/100 Dollars ($20.00) per rentable square foot of Rentable
Area of the 400 Penobscot Space (i.e., $757,120.00) for the replacement and
installation of HVAC units in the 400 Penobscot Space;


(b)    Ten and 00/100 Dollars ($10.00) per rentable square foot of Rentable Area
of the 200 Penobscot Space, the 220 Penobscot Space and the Chesapeake Space
(i.e., $392.440.00) for the replacement and installation of HVAC units in the
200 Penobscot Space, the 220 Penobscot Space and the Chesapeake Space which are
older than fifteen (15) years old as of the Effective Date;


(c)    Thirty-five and 00/100 Dollars ($35.00) per rentable square foot of
Rentable Area of the 200 Penobscot Space and the 220 Penobscot Space (i.e.,
$987,840.00) for Permanent Improvements (defined below) and/or for the
replacement and installation of HVAC units in the 200 Penobscot Space and the
220 Penobscot Space, provided, however, Tenant must spend not less than Ten and
00/100 ($10.00) per rentable square foot of Rentable Area of the 200 Penobscot
Space and the 220 Penobscot Space for Permanent Improvements in the 200
Penobscot Space and the 220 Penobscot Space, and thereafter Tenant may use


{2041-01595/00866830;}    A-4

--------------------------------------------------------------------------------





the remainder of such Allowance for Permanent Improvements in any portion of the
Penobscot Space or the Chesapeake Space;


(d)     Thirty-five and 00/100 Dollars ($35.00) per rentable square foot of
Rentable Area of the 400 Penobscot Space (i.e. $1,324,960.00) for Permanent
Improvements and/or for the replacement and installation of HVAC units in the
400 Penobscot Space, provided, however, Tenant must spend not less than Ten and
00/100 ($10.00) per rentable square foot of Rentable Area of the 400 Penobscot
Space for Permanent Improvements in the 400 Penobscot Space, and thereafter
Tenant may use the remainder of such Allowance for Permanent Improvements in any
portion of the Penobscot Space or the Chesapeake Space; and


(e)    Twenty-five and 00/100 Dollars ($25.00) per rentable square foot of
Rentable Area of the Chesapeake Space (i.e. $275,500.00) for Permanent
Improvements and/or for the replacement and installation of HVAC units in the
Chesapeake Space, provided, however, Tenant must spend not less than Seven and
50/100 ($7.50) per rentable square foot of Rentable Area of the Chesapeake Space
for Permanent Improvements in the Chesapeake Space, and thereafter Tenant may
use the remainder of such Allowance for Permanent Improvements in any portion of
the Penobscot Space or the Chesapeake Space.


The term “Permanent Improvement Costs” shall mean the actual and reasonable
costs of construction of that Tenant Alterations which constitutes permanent
improvements to the Premises, actual and reasonable costs of design and
management thereof and governmental permits therefor, and costs incurred by
Landlord for Landlord’s architects and engineers pursuant to Section 2.1, and
Landlord’s construction administration fee (defined in Section 7.10 below).
Permanent Improvement Costs shall exclude costs of “Tenant’s FF&E” (defined
below) and shall include HVAC units as provided above. For purposes of this
Workletter, “Tenant’s FF&E” shall mean Tenant’s furniture, furnishings,
telephone systems, computer systems, equipment, any other personal property or
fixtures, and installation thereof. If Tenant does not utilize one hundred
percent (100%) of the Allowance for Permanent Improvement Costs no later than
the date that is thirty (30) months following the Effective Date and submit full
and complete application(s) for disbursement thereof pursuant to Section 5
below, Tenant shall have no right to the unused portion of the Allowance.


5.    Application and Disbursement of the Allowance.


5.1.    Tenant shall prepare a budget for all Tenant Alterations, including the
Permanent Improvement Costs and all other costs of the Tenant Alterations
("Budget"), which Budget shall be subject to the reasonable approval of Landlord
and may be reasonably updated by Tenant from time to time. Such Budget shall be
supported by such other documentation as Landlord may require to evidence the
total costs. To the extent the Budget exceeds the available Allowance ("Excess
Cost"), Tenant shall be solely responsible for payment of such Excess Cost
(subject to any remaining Allowance. Further, prior to any disbursement of the
Allowance by Landlord, Tenant shall pay and disburse its own funds for all that
portion of the Permanent Improvement Costs equal to the sum of (a) the Permanent
Improvement Costs in excess of the Allowance; plus (b) the amount of “Landlord’s
Retention” (defined below). “Landlord’s Retention” shall mean an amount equal to
ten percent (10%) of the Allowance, which Landlord shall retain out of the
Allowance and shall not be obligated to disburse unless and until after Tenant
has completed the Tenant Alterations and complied with Section 5.4 below.
Further, Landlord shall not be obligated to make any disbursement of the
Allowance unless and until Tenant has provided Landlord with (i) bills and
invoices covering all labor and material expended and used in connection with
the particular portion of the Tenant Alterations for which Tenant has requested
reimbursement, (ii) an affidavit from Tenant stating that all of such bills and
invoices have either been paid in full by Tenant or are due and owing, and all
such costs qualify as Permanent Improvement Costs, (iii) contractors affidavit
covering all labor and materials expended and used, (iv) Tenant, contractors and
architectural completion affidavits (as applicable), and (v) valid mechanics'
lien releases and waivers pertaining to any completed portion of the Tenant
Alterations which shall be conditional or unconditional, as applicable, all as
provided pursuant to Section 5.2 and 5.4 below.


5.2.    Upon Tenant's full compliance with the provisions of Section 5, and if
Landlord determines that there are no applicable or claimed stop notices (or any
other statutory or equitable liens of anyone


{2041-01595/00866830;}    A-5

--------------------------------------------------------------------------------





performing any of Tenant Alterations or providing materials for Tenant
Alterations) or actions thereon, Landlord shall disburse the applicable portion
of the Allowance as follows:


(a)    In the event of conditional releases, to the respective contractor,
subcontractor, vendor, or other person who has provided labor and/or services in
connection with the Tenant Alterations, upon the following terms and conditions:
(i) such costs are included in the Budget, are Permanent Improvement Costs, are
covered by the Allowance, and Tenant has completed and delivered to Landlord a
written request for payment, in form reasonably approved by Landlord, setting
forth the exact name of the contractor, subcontractor or vendor to whom payment
is to be made and the date and amount of the bill or invoice, (ii) the request
for payment is accompanied by the documentation set forth in Section 5.1; and
(iii) Landlord, or Landlord's appointed representative, has inspected and
approved the work for which Tenant seeks payment; or


(b)    In the event of unconditional releases, directly to Tenant upon the
following terms and conditions: (i) Tenant seeks reimbursement for costs of
Tenant Alterations which have been paid by Tenant, are included in the Budget,
are Permanent Improvement Costs, and are covered by the Allowance; (ii) Tenant
has completed and delivered to Landlord a request for payment, in form
reasonably approved by Landlord, setting forth the name of the contractor,
subcontractor or vendor paid and the date of payment, (iii) the request for
payment is accompanied by the documentation set forth in Section 5.1; and (iv)
Landlord, or Landlord's appointed representative, has inspected and approved the
work for which Tenant seeks reimbursement.


5.3.    Tenant shall provide Landlord with the aforementioned documents by the
fifteenth (15t)h of the month and payment shall be made within thirty (30) days
after such documentation is provided.


5.4.    Prior to Landlord disbursing the Landlord’s Retention to Tenant, Tenant
shall submit to Landlord the following items within thirty (30) days after
completion of the Tenant Alterations or such longer period as Landlord may
permit: (i) “As Built” drawings and specifications pursuant to Section 2.5
above, (ii) all unconditional lien releases from all general contractor(s) and
subcontractor(s) performing work, (iii) a “Certificate of Completion” prepared
by Tenant’s Architect, and (iv) a final budget with supporting documentation
detailing all costs associated with the Permanent Improvement Costs.


6.    Changes, Additions or Alterations.


If Tenant desires to make any non-de minimis change, addition or alteration or
desires to make any change, addition or alteration to any of the Building
Systems after approval of the Issued for Construction Documents, Tenant shall
prepare and submit to Landlord plans and specifications with respect to such
change, addition or alteration. Any such change, addition or alteration shall be
subject to Landlord's approval in accordance with the provisions of Section 2.2
of this Workletter. Tenant shall be responsible for any submission to and plan
check and permit requirements of the applicable governmental authorities. Tenant
shall be responsible for payment of the cost of any such change, addition or
alteration if it would increase the Budget and Excess Cost previously submitted
and approved pursuant to Section 5 above (subject to any remaining Allowance).


7.    Miscellaneous.


7.1.    Scope. Except as otherwise set forth in the Lease, this Workletter shall
not apply to any space hereafter added to the Premises by Lease option or
otherwise.


7.2.    Tenant Alterations shall include (at Tenant's expense subject to
application of the Allowance towards the costs of such items) for all of the
Premises:


(a)    Landlord approved lighting sensor controls as necessary to meet
applicable Laws;




{2041-01595/00866830;}    A-6

--------------------------------------------------------------------------------





(b)    Building Standard fluorescent fixtures in all Building office areas;


(c)    Building Standard meters for each of electricity and chilled water used
by Tenant shall be connected to the Building’s system and shall be tested and
certified prior to Tenant’s occupancy of the Premises by a State certified
testing company;


(d)    Building Standard ceiling systems (including tile and grid) and;


(e)    Building Standard air conditioning distribution and Building Standard air
terminal units.


7.3.    Sprinklers. Subject to any terms, conditions and limitations set forth
herein, Landlord shall provide an operative sprinkler system consisting of
mains, laterals, and heads "AS IS" on the date of delivery of the Premises to
Tenant. Tenant shall pay for piping distribution, drops and relocation of, or
additional, sprinkler system heads and Building firehose or firehose valve
cabinets, if Tenant's Plans and/or any applicable Laws necessitate such.


7.4.    Floor Loading. Floor loading capacity shall be within building design
capacity which is 150 pounds per square foot. Tenant may exceed floor loading
capacity with Landlord's consent, at Landlord's sole discretion and must, at
Tenant's sole cost and expense, reinforce the floor as required for such excess
loading.


7.5.    Work Stoppages. If any work on the Real Property other than Tenant
Alterations is delayed, stopped or otherwise affected by construction of Tenant
Alterations, Tenant shall immediately take those actions necessary or desirable
to eliminate such delay, stoppage or effect on work on the Real Property other
than Tenant Alterations.


7.6.    Life Safety. Tenant (or Contractor) shall employ the services of a fire
and life-safety subcontractor reasonably satisfactory to Landlord for all fire
and life-safety work at the Building.


7.7.    Locks. Tenant may purchase locks, cylinders and keys for the Premises
from its own vendor, provided that (a) such vendor and the locks, cylinders and
keys to be used are subject to Landlord’s prior written approval; (b) of a make
and model which are functional, operable and compatible with Landlord’s master
key system; (c) a master key or keys are provided to Landlord, of which Landlord
may place one such master key in the “knox box” for use by the fire department
and emergency personnel in the event of an emergency and may retain another key
for Landlord's use for entry permitted under the Lease; and (d) the contact
information for Tenant’s vendor for locks, cylinders and keys used in the
Premises shall be provided to Landlord with Tenant’s request for approval.


7.8.    Authorized Representatives. Tenant has designated Tony Catindig to act
as Tenant's representative with respect to the matters set forth in this
Workletter. Such representative(s) shall have full authority and responsibility
to act on behalf of Tenant as required in this Workletter. Tenant may add or
delete authorized representatives upon five (5) business days’ notice to
Landlord.


7.9.    Intentionally Omitted.


7.10.    Fee. Landlord shall receive a fee equal to one percent (1%) of the
Allowance for Landlord’s review and supervision of construction of the Tenant
Alterations, which fee shall be paid by Landlord applying one percent (1.0%) of
the Allowance in payment thereof. Such fee is in addition to Tenant’s
reimbursement of costs incurred by Landlord pursuant to other provisions hereof,
including, without limitation, for Landlord's architects and engineers to review
Tenant's Plans.




{2041-01595/00866830;}    A-7

--------------------------------------------------------------------------------





8.    Force and Effect.


The terms and conditions of this Workletter shall be construed to be a part of
the Lease and shall be deemed incorporated in the Lease by this reference.
Should any inconsistency arise between this Workletter and the Lease as to the
specific matters which are the subject of this Workletter, the terms and
conditions of this Workletter shall control.






{2041-01595/00866830;}    A-8

--------------------------------------------------------------------------------






EXHIBIT A-1
TO WORKLETTER AGREEMENT


LANDLORD WORK




Landlord Work shall mean the following work, to be performed by Landlord’s
contractor(s):


1.    Replace the roofs of the buildings of which the 400 Penobscot Space, the
200 Penobscot and the Chesapeake Space. The cost of such replacement of the
roofs shall be amortized over their useful lives and included as an Operating
Expense. Landlord and Tenant shall work together to coordinate HVAC work and the
roof work.


2.    Improve the exterior lighting in the parking lot, including upgrading the
parking lot lights, building wall pack lights and the bollard lights with LED
light fixtures.






[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

EXHIBIT B


101 SAGINAW SPACE RESTORATION





EXHIBIT C


FAIR MARKET RENTAL RATE


1.    Definition of Fair Market Rental Rate. "Fair Market Rental Rate" shall
mean the Monthly Base Rent equal to the monthly base rental per rentable square
foot which a tenant would pay and which a willing landlord would accept for
space comparable to the Premises in the Building and in other buildings in
Seaport Centre and along the Highway 101 corridor in Redwood City, Redwood
Shores, San Carlos and Belmont (the “Applicable Market”) for the period for
which such rental is to be paid and for a lease on terms substantially similar
to those of the Lease (including, without limitation, those applicable to Taxes,
Operating Expenses and exclusions, but also considering so-called net and triple
net leases, and leases utilizing operating expense stops or base years, and
making appropriate adjustment between such leases and this Lease, as described
below), based on prevailing market conditions in the Applicable Market at the
time such determination is made ("Comparable Transactions"). Without limiting
the generality of the foregoing, Comparable Transactions shall be for a term
similar to the term of tenancy and for space comparable in use, floor levels,
view and orientation, square footage and location within the Building and in the
Applicable Market as the transaction for which Fair Market Rental Rate is being
determined; however, leases of unusual or odd shaped spaces shall not be
considered. In any determination of Fair Market Rental Rate, the stated or
contract monthly net or base rental in Comparable Transactions shall be
appropriately adjusted to take into account the different terms and conditions
prevailing in such transactions and those present in the Lease, including,
without limitation: (a) the extent to which average annual expenses and taxes
per rentable square foot payable by tenants in Comparable Transactions vary from
those payable by Tenant under the Lease, and so, for example, if the Lease
provides for payment of Rent Adjustments and/or certain Operating Expenses on
the basis of increases over a base year, then the rate of Monthly Base Rent
under the Lease shall be based upon a step-up to change the calendar year which
serves as the base year for calculation of the base for such Operating Expenses
for the Option Term to be the full calendar year in which the Option Term
commences, and such step-up shall be considered in the determination of the Fair
Market Rental Rate; (b) tenant improvements, value of existing tenant
improvements, the concessions, if any, being given by landlords in Comparable
Transactions, such as parking charge abatement, free rent or rental abatement
applicable after substantial completion of any tenant improvements (and no
adjustment shall be made for any free or abated rent during any construction
periods), loans at below-market interest rates, moving allowances, space
planning allowances, lease takeover payments and work allowances, as compared to
any tenant improvement, refurbishment or repainting allowance given to Tenant
under the Lease for the space for which Fair Market Rental Rate is being
determined; (c) the brokerage commissions, fees and bonuses payable by landlords
in Comparable Transactions (whether to tenant's agent, such landlord or any
person or entity affiliated with such landlord), as compared to any such amounts
payable by Landlord to the broker(s) identified with respect to the transaction
for which Fair Market Rental Rate is being determined; (d) the time value of
money; (e) any material difference between the definition of rentable area and
the ratio of project rentable to useable square feet in Comparable Transactions,
as compared to such figures applicable to the space for which Fair Market Rental
Rate is being determined; and (f) the extent to which charges for parking by
tenants in Comparable Transactions vary from those payable by Tenant under the
Lease.


2.    Sealed Estimates.  In the event the Lease requires Fair Market Rental Rate
to be determined in accordance with this Exhibit, Landlord and Tenant shall meet
within ten (10) business days thereafter and each simultaneously submit to the
other in a sealed envelope its good faith estimate of Fair Market Rental Rate
(the "Estimates"). If the higher Estimate is not more than one hundred five
percent (105%) of the lower Estimate, then Fair Market Rental Rate shall be the
average of the two Estimates. If such simultaneous submission of Estimates does
not occur within such ten (10) business day period, then either party may by
notice to the other designate any reasonable time within five (5) business days
thereafter and any reasonable place at or near the Building for such meeting to
take place. In the event only one party submits an Estimate at that meeting,
such Estimate shall be Fair Market Rental. In the event neither party submits an
Estimate at that meeting, the transaction for which Fair Market Rental Rate is
being determined shall be deemed cancelled and of no further force or effect.


3.    Selection of Arbitrators.  If the higher Estimate is more than one hundred
five percent (105%) of the lower Estimate, then either Landlord or Tenant may,
by written notice to the other within five (5) business days after delivery of
Estimates at the meeting, require that the disagreement be resolved by
arbitration. In the event neither party gives such notice, the transaction for
which Fair Market Rental Rate is being determined shall be deemed cancelled and
of no further force or effect. Within five (5) business days after such notice,
the parties shall select as arbitrators three (3) mutually acceptable
independent MAI appraisers with experience in real estate activities, including
at least five (5) years experience in appraising comparable life science space
in the Applicable Market ("Qualified Appraisers"). If the parties cannot timely
agree on such arbitrators, then within the following five (5) business days,
each shall select and inform the other party of one (1) Qualified Appraiser and
within a third period of five (5) business days, the two appraisers (or if only
one (1) has been duly selected, such single appraiser) shall select as
arbitrators a panel of three additional Qualified Appraisers, which three
arbitrators shall proceed to determine Fair Market Rental Rate pursuant to
Section 4 of this Exhibit. Both Landlord and Tenant shall be entitled to present
evidence supporting their respective positions to the panel of three
arbitrators.


4.    Arbitration Procedure.  Once a panel of arbitrators has been selected as
provided above, then as soon thereafter as practicable each arbitrator shall
select one of the two Estimates as the one which, in its opinion, is closer to
Fair Market Rental Rate. Upon an Estimate's selection by two (2) of the
arbitrators, it shall be the applicable Fair Market Rental Rate and such
selection shall be binding upon Landlord and Tenant. If the arbitrators
collectively determine that expert advice is reasonably necessary to assist them
in determining Fair Market Rental Rate, then they may retain one or more
qualified persons, including but not limited to legal counsel, brokers,
architects or engineers, to provide such expert advice. The party whose Estimate
is not chosen by the arbitrators shall pay the costs of the arbitrators and any
experts retained by the arbitrators. Any fees of any counsel or expert engaged
directly by Landlord or Tenant, however, shall be borne by the party retaining
such counsel or expert.


5.    Rent Pending Determination of Fair Market Rental Rate. In the event that
the determination of Fair Market Rental Rate has not been concluded prior to
commencement of the applicable rental period for the applicable space for which
the Fair Market Rental Rate is being determined, Tenant shall pay Landlord
Monthly Base Rent and Rent Adjustment Deposits as would apply under Landlord’s
Estimate pursuant to Section 2 of this Exhibit until the Fair Market Rental Rate
is determined. In the event that the Fair Market Rental Rate subsequently
determined is different from the amount paid for the applicable period, then
within thirty (30) days after such determination, Tenant shall pay Landlord any
greater amounts due and Landlord shall credit Tenant (against the next Monthly
Base Rent installments due) for any reduction in the amounts due.






{2041-01595/00866830;}    A-1-1